DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Flyash et al. (8,479,624 B2).
Flyash et al. discloses the method including the step of: providing a razor (see Fig. 1) having a handle 110 and a blade cartridge 120 containing at least one blade 124 and 126, and the razor further including a battery power source 112 and a heating system (see Fig. 1) powered by the battery source for directing electric current flow (see col. 4, lines 9-13) through the at least one blade 122, and the razor further including a lubricating material 428 on the blade cartridge for engagement with a user's skin when shaving with the razor; heating the at least one blade (see col. 4, lines 9-23) as a result of the electric current flowing through the at least one blade; warming the lubricating material (col. 7, lines 37-39, show the lubricant/gel is heated by heat conducted to the blade); moving the blade cartridge along the user's skin so that the warmed lubricating material is in contact with the user's skin; and causing the warmed lubricating material to be released onto the user's skin as the blade cartridge is moved along the user's skin.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Flyash et al. (8,479,624 B2).
Flyash et al. discloses the method including the step of: providing a razor (see Fig. 1) having a handle 110 and a blade cartridge 120 containing at least one blade 124 and 126 and at least one heating element 420, and the razor further including a battery power source 112 and a heating system (see Fig. 1) powered by the battery source for directing electric current flow (see col. 4, lines 9-13) to the at least one heating element 420, and the razor further including a lubricating material 428 on the blade cartridge for engagement with a user's skin when shaving with the razor; heating the at least one heating element by the electric current flow; warming the lubricating material; moving the blade cartridge along the user's skin so that the warmed lubricating material is in contact with the user's skin; and causing the warmed lubricating material to be released onto the user's skin as the blade cartridge is moved along the user's skin.

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. In response to Applicant’s argument, Flyash et al. also teaches directing electric current flow (see col. 4, lines 9-13) through the at least one blade 122 (see Fig.1) as the newly limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724